              Case 2:20-cv-01048-MJP Document 21 Filed 02/08/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10         AMAZON CONTENT SERVICES                         CASE NO. C20-1048 MJP
           LLC, et al.,
11                                                         ORDER ON STATUS REPORT
                                  Plaintiffs,
12
                  v.
13
           KISS LIBRARY, RODION
14         VYNNYCHENKO, ARTEM
           BESSHAPOCHNY, JACK BROWN,
15         DOES 1-10,

16                                Defendants.

17

18         This matter comes before the Court on Plaintiffs’ Status Report. (Dkt. No. 20.) Having

19   reviewed the Report and docket, the Court ORDERS as follows:

20         1. Plaintiffs must file all available proof of service on Defendants within 14 days of

21             entry of this Order;

22         2. Plaintiffs must file a response to Artem Bezshapochnyi’s letter claiming that he has

23             been misidentified as a defendant. (Dkt. No. 19.) Plaintiffs must explain whether they

24


     ORDER ON STATUS REPORT - 1
             Case 2:20-cv-01048-MJP Document 21 Filed 02/08/21 Page 2 of 2




 1            have properly identified and served Defendant Artem Besshapochny. This response is

 2            due within 14 days of entry of this Order; and

 3         3. Plaintiffs shall have an additional 60 days from entry of this Order to complete and

 4            file proof of any additional service. Within 60 days of entry of this Order, Plaintiffs

 5            shall then file a status report describing the status of service and the litigation and

 6            propose a deadline by which the parties will file a joint status report.

 7         The clerk is ordered to provide copies of this order to all counsel.

 8         Dated February 8, 2021.

 9                                                        A
                                                          Marsha J. Pechman
10
                                                          United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON STATUS REPORT - 2
